Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11, 12, 15, 16, 17 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Miura (US 20040082971 A1, Pub. Date: Apr. 29, 2004).
Regarding claim 1:
Miura describes a method for obtaining an initial resistance value of a heating element (0038), comprising: when ambient temperature is a preset test temperature (0121, ambient temperature), detecting a resistance value of a heating element to obtain the resistance value of the heating element at the 

Regarding claim 2, Miura further describes providing the heating element with a preset detection voltage (0123-0125, from a voltage); detecting current value of the heating element at the preset detection voltage (0123-0125, from a voltage, outputs the power of the heating elements 21 to a resistance value); determining the resistance value of the heating element at the preset test temperature according to the current value and the preset detection voltage (0123-0125, fig. 7).
Regarding claim 5, Miura further describes obtaining a resistance value of the thermistor which indicates the ambient temperature (0121-0126 @ ambient); 
when the resistance value of the thermistor is within a preset range, the ambient temperature is determined as the preset test temperature (0126 @ 21c), detecting a resistance value of a heating element to obtain the resistance value of the heating element at the preset test temperature (0121-0126, correction, fig. 9-10).
Regarding claim 11, Miura further describes a computer readable storage medium having stored therein one or more instructions, wherein the one or more instructions are executed by a processor within an electronic cigarette to implement the method for obtaining an initial resistance value of a heating element (fig. 6 with memory).
Regarding claim 12, Miura further describes providing the heating element with a preset detection voltage (0123-0125, from a voltage, outputs the power of the heating elements 21 to a resistance value); detecting current value of the heating element at the preset detection voltage (0123-0125, from a voltage, outputs the power of the heating elements 21 to a resistance value); determining the resistance value of the heating element at the preset test temperature according to the current value and the preset detection voltage (0123-0125, from a voltage, outputs the power of the heating elements 21 to a resistance value).
Regarding claim 15, Miura further describes obtaining a resistance value of the thermistor which indicates the ambient temperature (0121-0126, ambient); when the resistance value of the thermistor is within a preset range (0121-0126, range), the ambient temperature is determined as the preset test temperature, detecting a resistance value of a heating element to obtain the resistance value of the heating element at the preset test temperature (0121-0126, at some temperature preset ambient).
Regarding claim 16, Miura further describes a memory and a processor; 
wherein the memory stores therein at least one program instruction; the processor, by executing the at least one program instruction, implements the method for obtaining an initial resistance value of a heating element (fig. 6, unit 3 with memory).
Regarding claim 17, Miura further describes providing the heating element with a preset detection voltage (0121-0126 @ voltage); detecting current value of the heating element at the preset detection voltage (0121-0126 @ resistance with 
Regarding claim 20, Miura further describes obtaining a resistance value of the thermistor which indicates the ambient temperature (0121-0126, ambient); when the resistance value of the thermistor is within a preset range, the ambient temperature is determined as the preset test temperature (0121-0126, ambient), detecting a resistance value of a heating element to obtain the resistance value of the heating element at the preset test temperature (0121-0126, resistance ambient).
Claim Objections

2.	Claims 3-4, 6-7, 8, 9, 10, 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach:

Regarding claim 3:  when a cigarette lighting signal is detected, controlling the heating element to work according to a preset heating rule, which includes a working voltage range of the heating element and/or a working output power range; before the resistance value of the heating element reaches a preset resistance value, voltage value and current value of the heating element are 

Claim 4 is objected due to their dependency on claim 3.

Regarding claim 6: when a cigarette lighting signal is detected, controlling the heating element to heat; when the cigarette lighting signal is detected to be interrupted, determining required cooling time for the heating element to cool down to the preset test temperature; when the cigarette lighting signal is interrupted continuously to reach the cooling time, performing the step of when ambient temperature is a preset test temperature, detecting a resistance value of a heating element to obtain the resistance value of the heating element at the preset test temperature.

Claim 7 is objected due to their dependency on claim 6.

Regarding claim 8: when the cigarette lighting signal is detected, controlling the heating element to heat; when a cigarette lighting signal is interrupted continuously for a preset cooling time, performing the step of when ambient temperature is a preset test temperature, detecting an resistance value of a 
Regarding claim 9: after the electronic cigarette is turned on, check whether the initial resistance value of the heating element is stored in the electronic cigarette; 
if the initial resistance value of the heating element is not stored in the electronic cigarette, performing the step of when ambient temperature is a preset test temperature, detecting a resistance value of a heating element to obtain the resistance value of the heating element at the preset test temperature.

Regarding claim 10: obtaining storage time of the initial resistance value of the heating element stored in the electronic cigarette; when time interval between current time and the storage time reaches a preset update cycle, performing the step of when ambient temperature is a preset test temperature, detecting a resistance value of a heating element to obtain the resistance value of the heating element at the preset test temperature.
Regarding claim 13: when a cigarette lighting signal is detected, controlling the heating element to work according to a preset heating rule, which includes a working voltage range of the heating element and/or a working output power range; before the resistance value of the heating element reaches a preset 

Regarding claim 14:

    PNG
    media_image1.png
    215
    711
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    173
    702
    media_image2.png
    Greyscale

Regarding claim 18: when a cigarette lighting signal is detected, controlling the heating element to work according to a preset heating rule, which includes a working voltage range of the heating element and/or a working output power range; before the resistance value of the heating element reaches a preset resistance value, voltage value and current value of the heating element are 

Regarding claim 19:

    PNG
    media_image3.png
    402
    718
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 14, 2021